Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the central control room" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-10, 12, 13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al (5516366) in view of Yang (20140358300), further in view of Reese (5583796).
Regarding claim(s) 1 and 10, Kanno, (Fig. 1), discloses a gas supply system comprising: apparatus having one or more pneumatic valves 8A-8E that controls the supply of process gas to a process chamber 19,20, and one or more electromagnetic valves 4A-4E that opens or closes said pneumatic valve by supplying or stopping the flow of valve actuating gas to said pneumatic valve; and a gas supply control apparatus 1,4a1-4ei that controls the operation of the one or more electromagnetic valves; wherein said gas supply control apparatus comprises: a main controller 1,4a1-4ei that controls the actuation of the one or more electromagnetic valves during normal operation.
Kanno discloses electromagnetic valves but fails to disclose solenoid valves. Yang, (Para 22), teaches a gas supply apparatus using solenoid valves.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kanno with solenoid electromagnetic valves as taught by Yang as an art-recognized functionally equivalent substitute automatic valve yielding predictable results of remote electrical control of valves.
Kanno discloses gas supply inlets 14a-14e but fails to disclose a cylinder apparatus. Yang, (Para 13,14, Fig 1), teaches a gas supply apparatus as a gas cabinet with gas cylinder and accessories.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kanno with gas supply apparatus as a gas cabinet with gas cylinder and accessories as taught by Yang in order to provide a modular portable gas storage.
Kanno as modified discloses a controller but fails to disclose redundant subcontroller with data sharing. Reese, (Fig. 2), teaches a controller 14’ in parallel with a sub-controller 34,36 that senses (col 7, line 15-20) an abnormal state of said main controller and upon sensing an abnormality, controls the actuation functions instead of the main controller doing so; wherein said main controller and said sub-controller share data (which would be either digital or analog both sensing information through data interfacing (COM1-36-COM1).  Reese discloses monitoring system 36 that selectively (through 44,42) and 64,72 with main controller 14’ and sub controller 34 to monitor the controlled system status and a changeover switch 38,40,42 that switches a communication line 44 to sub controller when main controller 14’ malfunctions. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kanno as modified with redundant sub controller data sharing with main controller and having a monitoring system switching a communication line to sub controller in case of main controller failure as taught by Reese in order to provide a redundant backup electronic control system ensuring continuous system operation.
As to claims 2, 6, 9, Kanno as modified fails to disclose the control system receiving gas pressure and temperature analog values from analog pressure and temperature sensors in the gas cabinet. Yang (Para 30, 14, 17) teaches analog pressure and temperature sensors providing analog values to controller 200.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kanno as modified with analog gas pressure and temperature sensors in the gas cabinet sending analog data to the controller as taught by Yang in order to improve system monitoring. Since the data is shared (in view of teachings of Reese) by sharing interface (through 36) between the main controller and sub controller, therefore the data sharing mechanism would have an analog data interface components.
As to claims 3, 5, 8, Keane as modified fails to disclose the control system receiving optical flame sensors and gas leakage sensor in the in the gas cabinet. Yang (Para 18,20) teaches receiving optical flame sensors and gas leakage sensor in the in the gas cabinet connected to controller.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kanno as modified with optical flame sensors and gas leakage sensor in the in the gas cabinet connected to controller as taught by Yang in order to improve system monitoring. Since the data is shared (in view of teachings of Reese) by sharing interface (through 36) between the main controller and sub controller, therefore the data from optical flame sensors and gas leakage sensor in the in the gas cabinet would be shared by an sharing interface between main and sub controllers.
Kanno as modified fails to disclose data output from optical flame sensors and gas leakage sensor in digital data form.  However, Official Notice is taken that providing digital data output, for the purpose of sensor signal transmission and analysis are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ data output from optical flame sensors and gas leakage sensor in digital data form in the device of Kanno as modified for the purpose of sensor signal transmission and analysis as is widely known and notoriously old in the art.
As to claim 4, Kanno as modified fails to disclose the control system receiving gas pressure and temperature analog values from analog pressure and temperature sensors in the gas cabinet. Yang (Para 30, 14, 17) teaches analog pressure and temperature sensors providing analog values to controller 200.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kanno as modified with analog gas pressure and temperature sensors in the gas cabinet sending analog data to the controller as taught by Yang in order to improve system monitoring. Since the data is shared (in view of teachings of Reese) by sharing interface (through 36) between the main controller and sub controller, therefore the data sharing mechanism would have an analog data interface components.
As to claim 12, in making and/or using the device of Kanno, Fig 2, for controlling a gas supply system comprising one or more pneumatic valves 8A-8E that control the supply of process gas to a process chamber 19,20, and one or more electromagnetic valves 4A-4E that open or close each of said pneumatic valves by supplying or stopping the flow of valve actuating gas to each of said pneumatic valves; and a gas supply control apparatus 1,4a1-4ei that controls the operation of the electromagnetic valves 4A-4E; wherein said gas supply control apparatus further comprises: a main controller 1,4a1-4ei that controls the actuation of the electromagnetic valves 4A-4E during normal operation, one would perform the steps of controlling the actuation of said one or more solenoid valves by the main controller..
Kanno discloses electromagnetic valves but fails to disclose solenoid valves. Yang, (Para 22), teaches a gas supply apparatus using solenoid valves.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kanno with solenoid electromagnetic valves as taught by Yang as an art-recognized functionally equivalent substitute automatic valve yielding predictable results of remote electrical control of valves.
Kanno discloses gas supply inlets 14a-14e but fails to disclose a cylinder apparatus. Yang, (Para 13,14, Fig 1), teaches a gas supply apparatus as a gas cabinet with gas cylinder and accessories.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kanno with gas supply apparatus as a gas cabinet with gas cylinder and accessories as taught by Yang in order to provide a modular portable gas storage.
Kanno as modified discloses a controller but fails to disclose redundant subcontroller with data sharing. Reese, (Fig. 2), teaches a controller 14’ in parallel with a sub-controller 34,36 that senses (col 7, line 15-20) an abnormal state of said main controller and upon sensing an abnormality, controls the actuation functions instead of the main controller doing so; wherein said main controller and said sub-controller share data (which would be either digital or analog both sensing information through data interfacing (COM1-36-COM1).  Reese discloses monitoring system 36 that selectively (through 44,42) and 64,72 with main controller 14’ and sub controller 34 to monitor the controlled system status and a changeover switch 38,40,42 that switches a communication line 44 to sub controller when main controller 14’ malfunctions. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kanno as modified with redundant sub controller with data sharing and having a monitoring system switching a communication line to sub controller in case of main controller failure as taught by Reese in order to provide a redundant backup electronic control system ensuring continuous system operation.
As to claim 13, in Kanno as modified since during normal operation of gas supply, the solenoid valves are switched into gas supply position, therefore in case of main controller failure and switchover to sub controller the solenoid valves would be maintained in gas supply position (since the purpose of sub controller is continued operation in case of main controller failure).
As to claims 18-19, Kanno as modified (as taught by Reese) discloses (Fig 2 of Reese) a monitoring system 36 and a communication line 44, wherein said monitoring system selectively communicates via said communication line with said main controller and sub-controller to continuously monitor the process gas supply status, and a changeover switch 42 that in normal operation interconnects said main controller 14’ and monitoring system 36 via said communication line, and when an abnormality is detected, interconnects said sub-controller 34 and monitoring system 36 via said communication line 44.
Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al (5516366) in view of Yang (20140358300), further in view of Reese (5583796) further in view of Pant et al (20020124575).
As to claims 7 and 14, Kanno as modified fails to disclose main/sub combination controlling a gas cylinder heater based on detection of gas temperature. Pant, Fig 3, teaches a gas supply control system (control box) controlling a gas cylinder heater (Heat source) based on detection of gas temperature (T).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kanno with the control system controlling a gas cylinder heater based on detection of gas temperature as taught by Pant in order to prevent lower than needed temperature of gas cylinder.  The control would be implemented by main and/or sub controller based on normal or main controller failure conditions.
As to claim 20, Kanno as modified (as taught by Reese) discloses (Fig 2 of Reese) a monitoring system 36 and a communication line 44, wherein said monitoring system selectively communicates via said communication line with said main controller and sub-controller to continuously monitor the process gas supply status, and a changeover switch 42 that in normal operation interconnects said main controller 14’ and monitoring system 36 via said communication line, and when an abnormality is detected, interconnects said sub-controller 34 and monitoring system 36 via said communication line 44.
Claim(s) 11, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al (5516366) in view of Yang (20140358300), further in view of Reese (5583796) further in view of Lee et al (KR 20120084082 A).
Keane as modified fails to disclose the control system receiving optical flame sensors and gas leakage sensor in the in the gas cabinet. Yang (Para 18,20) teaches receiving optical flame sensors and gas leakage sensor in the in the gas cabinet connected to controller.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kanno as modified with optical flame sensors and gas leakage sensor in the in the gas cabinet connected to controller as taught by Yang in order to improve system monitoring. 
Kanno as modified fails to disclose monitoring system communicating with a central control room which shuts off gas supply in case of fire or leak. Lee, Fig 7 (Age 4 of attached translation), teaches a gas supply control system with a monitoring system (leak or fire signal to 91) communicating with a central control room 91 which shuts off gas supply (shutting of main gas supply 52) in case of fire or leak.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kanno with the monitoring system communicating with a central control room which shuts off gas supply in case of fire or leak as taught by Lee in order to prevent hazardous conditions in case of fire or leak.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753